 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    CLIFFORD J. SCHUETT,                                Case No. 2:15-cv-00253-RFB-VCF
 8                       Plaintiff,                                            ORDER
 9           v.
10    U.S. MARSHALL SERVICE, et al.,
11                      Defendants.
12
13          Before the Court are two motions filed by Plaintiff following the voluntary dismissal and
14   closure of this matter. ECF Nos. 48, 49.
15          Plaintiff first seeks relief from the ongoing withdrawal of in forma pauperis (“IFP”)
16   payments from his prisoner’s account in light of the voluntary dismissal of this action. ECF No.
17   48. Typically, any party initiating a civil action must pay a filing fee of $350. 28 U.S.C. § 1914(a).
18   Prisoners granted IFP status are still required to pay the full amount of a filing fee, when such
19   funds exist, by paying an initial partial filing fee and then making subsequent monthly payments
20   in accordance with 28 U.S.C. Section 1915(b). Though the statute permits deferred payment, the
21   fee is nevertheless a filing fee charged for the commencement of the suit. See 28 U.S.C. § 1915(b);
22   see also Bruce v. Samuels, 136 S. Ct. 627, 632–33 (2016) (holding that filing fees are newly
23   assessed each time a prisoner brings a civil action).
24          Because the case is currently closed and granting relief is not appropriate in a closed case,
25   the Court denies Plaintiff’s pending motion for a protective order without prejudice. ECF No. 49.
26   ///
27   ///
28   ///
 1          Therefore,
 2          IT IS ORDERED that Plaintiff’s Motion for Relief (ECF No. 48) and Plaintiff’s Motion
 3   for Protective Order (ECF No. 49) are DENIED with prejudice.
 4
 5          DATED: July 15, 2019.
 6
                                                      __________________________________
 7                                                    RICHARD F. BOULWARE, II
 8                                                    UNITED STATES DISTRICT JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
